Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the pre-brief appeal conference decision filed on October 18, 2021.
Claims 15 and 17-20 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilti (WO 2014/063967 A1) in view of Pedicini (US Pub. No. 2017/0274513) and further in view of Fehrs et al. (US Patent No. 4,351,464, herein, Fehrs).
Regarding claim 1, Hilti discloses a fastener driver comprising: 
a main housing (1);
 a drive blade (2) movable from a retracted position to a driven position for driving a fastener into a workpiece (Pg 5, lns 16-19); and 
a gas spring mechanism (12) for driving the drive blade from the retracted position to the driven position (Pg 8, Para 6), the gas spring mechanism including 
a cylinder housing (21) containing a pressurized gas (shown as volume 20), 
2a) and movable relative to the cylinder housing and biased by the pressurized gas from a retracted position toward a driven position (gas serves as energy absorbing spring member 12, Pg 9), 
wherein the cylinder housing is displaceable along a longitudinal axis of the piston relative to the main housing and away from the drive blade (cylinder 21, threadably moves along longitudinal axis of the piston 2a by rotation around thread 22), while the piston remains stationary relative to the main housing, to reduce the pressure of the pressurized gas within the cylinder housing (movement of the cylinder forms an adjustable actuator, Pg 9, Fig. 5).
Hilti does not expressly disclose that the piston is separable from the drive blade.
Pedicini teaches a piston (42) is separable from the drive blade (62) (Para [0059]-[0061], Figs. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the piston as disclosed by Hilti so that it is separable from the drive blade as taught by Pedicini in order to further increase the life of the return mechanism.
Hilti also does not expressly disclose a guide post positioned within the cylinder housing, wherein the guide post is received within a corresponding bore formed in the piston.
Fehrs teaches a guide post (See Fig. 2 below) positioned within the cylinder housing (12), wherein the guide post is received within a corresponding bore formed in the piston (13) (See Fig. 2 below).

	

    PNG
    media_image1.png
    341
    361
    media_image1.png
    Greyscale

Fehrs, Fig. 2

Allowable Subject Matter
Claims 1-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a detent system including a detent positioned on one of the main housing and the cylinder housing, and a plurality of recesses positioned on the other of the main housing and the cylinder housing
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






December 6, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731